SUAREZ, J.
Upon concession by appellees that the trial court incorrectly interpreted this Court’s order dated December 8, 2011, we reverse the trial court’s order of May 31, 2012, solely insofar as the trial court stated that this Court’s order of December 8, 2011, precludes the trial court from considering appellant’s entitlement to attorney’s fees and costs at the trial court level. To clarify, this Court’s order did not address the issue of appellant’s entitlement to, or amount of attorney’s fees and costs, if any, at the trial court level. This Court’s December 8, 2011 order denied Larry Frank’s Motion for Costs and Attorney’s Fees (at the appellate level) dated July 17, 2011, and conditionally granted and remanded for further determination, Larry Frank’s Motion to Assess Appellate Attorney’s Fees Pursuant to Rejected Offer of Judgment, dated September 29, 2011. The issue of entitlement to attorney’s fees and costs at the trial level was not considered by this Court, and was not addressed in this Court’s order dated December 8, 2011.1
Reversed and remanded.

. This Court appreciates the candor of appel-lee in conceding the trial court’s error.